Citation Nr: 1205768	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for night sweats, to include as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral shoulder pain, to include as due to undiagnosed illness.

4.  Entitlement to an increased rating greater than 10 percent for herniated nucleus pulposus L3-L4 with degenerative joint disease L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981 and from January 1988 to January 1992, with service in Southwest Asia from January 24, 1991 to April 1, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claims on appeal.

A videoconference hearing was held in July 2009 before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the claims file.

The Veteran's case was remanded by the Board for additional development in September 2009.  The case is once again before the Board.  The September 2009 remand also included the issues of entitlement to service connection for right and left lower extremity conditions.  In a March 2011 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for the Veteran's right and left lower extremity conditions, specifically for bilateral lower extremity radiculopathy.  This decision was a complete grant of benefits with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues are not currently on appeal before the Board.

In addition, the September 2009 Board remand included the issues of entitlement to service connection for joint aches and muscle pain, to include as due to undiagnosed illness.  The remand noted specifically that the Veteran reported muscle pain in the legs and arms and joint pain in the bilateral shoulders, bilateral knees, and right wrist.  In a January 2011 rating decision, the AMC granted entitlement to service connection for left and right knee osteoarthritis, patellar tendonitis, and prepatellar bursitis and assigned separate 10 percent ratings for each knee.  In a June 2011 rating decision, the AMC granted entitlement to service connection for moderate extensor carpi tendonitis of the right wrist and assigned a 10 percent rating.  In each case, the AMC concluded that these decisions constituted full grants of the Veteran's claims for muscle pain in the legs and arms and joint pain in the bilateral knees and right wrist and the claims file does not indicate that the Veteran has disagreed with those determinations.  As such, these claims have been granted in full and are not currently on appeal before the Board.  Id.  

The issues of entitlement to service connection for sleep apnea and entitlement to an increased rating greater than 10 percent for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations from January 24, 1991 to April 1, 1991.

2.  Affording the Veteran the benefit of the doubt, the Board concludes that the Veteran has night sweats resulting from undiagnosed illness that was shown during active service and is currently manifested to a compensable degree.

3.  The most probative evidence of record does not support a finding that the Veteran has bilateral shoulder pain resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by bilateral shoulder pain that is related to active military service or events therein.


CONCLUSIONS OF LAW

1.  The Veteran's night sweats may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).

2.  The Veteran's bilateral shoulder pain was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issue of entitlement to service connection for night sweats, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

With respect to the Veteran's bilateral shoulder claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2004, October 2008, and October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The October 2009 explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the November 2004 letter explained to the Veteran the evidence needed to establish entitlement to service connection based on an undiagnosed illness and requested that the Veteran provide VA with the specific symptoms he attributed to an undiagnosed illness due to his service in Southwest Asia.

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization or private attorney and has submitted argument in support of his claims, to include during his July 2009 Board hearing.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection and for an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

For service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Veteran was afforded VA examination for bilateral shoulder pain in June 2005.  The examiner concluded that the Veteran's bilateral shoulder pain was due to degenerative changes of the shoulders that were caused by his post-service employment doing heavy labor.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file, the Veteran's reported history, his current symptoms, and an objective physical examination.  The Board, therefore, finds the June 2005 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records with the claims file, the Board finds that there has been substantial compliance with its September 2009 remand directives to the extent possible under the circumstances, with respect to the bilateral shoulder issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In reaching that conclusion, the Board acknowledges that the AMC failed to readjudicate the claim of entitlement to service connection for bilateral shoulder pain, to include as due to an undiagnosed illness, despite the September 2009 Board remands directions that the claim for entitlement to service connection for joint aches (which encompassed the bilateral shoulder pain, as discussed above) be readjudicated.  In response to a query from the Veteran's representative as to readjudication of the issue, in a July 2011 memorandum the AMC concluded that the issue did not need to be further addressed as the September 2009 Board remand did not direct any additional development with respect to the bilateral shoulder pain, the June 2005 VA examiner had already considered the issue and concluded that the bilateral shoulder pain was due to arthritis that was unrelated to service and not due to an undiagnosed illness, and a subsequent June 2005 rating decision had explained the basis for denial.  The Board concurs that, while the September 2009 remand directed that the issue of entitlement to service connection for joint aches be readjudicated, in context the clear intent was to readjudicate the claim following VA examination of the bilateral knees and right wrist.  As there was no further development directed or undertaken as to the bilateral shoulders, the Board concludes that the rationale of the RO in the June 2005 rating decision and July 2006 statement of the case (SOC) fully contemplates the evidence of record as to the Veteran's bilateral shoulder claim and that remand for issuance of a supplemental statement of the case (SSOC) on this issue would serve no practical purpose and would be of no benefit to the Veteran.  Sabonis, 6 Vet. App. at 430.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In the present case, the Veteran has contended that he suffers from night sweats and bilateral shoulder pain that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations from January 24, 1991 to April 1, 1991.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2016.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2011); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2011); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Again, the Veteran has contended that he has night sweats and bilateral shoulder pain due to one or more undiagnosed illness stemming from his service in Southwest Asia.

The crucial inquiry here that must be addressed is whether the evidence supports a finding of a "qualifying chronic disability" manifested by an undiagnosed illness as defined above.  

The Veteran's service treatment records indicate that at the time of his enlistment medical examination in March 1978, x-ray evidence showed a grade II right acromioclavicular separation with deformity of the distal clavicle secondary to trauma or surgery, but that he currently was asymptomatic.  Examination of the upper extremities was otherwise normal.  In June 1978, the Veteran reported right-sided chest pain traveling into the right shoulder for the previous four days.  The Veteran's separation examination from his first period of service, in January 1981, showed normal upper extremities.  At that time, the Veteran denied a history of frequent trouble sleeping, but did note a history of shoulder problems.  Prior to entrance into his second period of service, in May 1987 the Veteran reported a history of shoulder pain, specifically a separated right shoulder, and noted a work history in construction.  He denied a history of sleep problems.  Examination of the upper extremities was normal.  The Veteran has not claimed treatment for shoulder problems or night sweats during service.

After service, VA treatment records indicate a history that included Gulf War syndrome, but the Veteran's reported symptoms attributed to that assessment did not include night sweats.  While not specifically attributed to Gulf War syndrome, the Veteran did report joint pain during some treatment visits that noted a history of Gulf War syndrome.  

The Veteran was afforded a VA examination in June 2005.  The examiner noted review of the claims file.  The Veteran reported night sweats two or three times per week year round an aching sensation in the bilateral shoulders, with occasional weak sensation in the muscles and stiffness.  The Veteran stated that he worked in maintenance during the winter and in construction during the summer, primarily concrete construction involving shoveling and digging.  Examination of the shoulders was normal.  X-ray of the shoulders showed degenerative changes of the glenohumeral joint with osteophyte formation and of the acromioclavicular joints with osteophyte formations bilaterally.  Based on the foregoing and physical examination, the examiner's impressions were night sweats and degenerative changes of the shoulders.  As to the night sweats, the examiner noted that night sweats were a reported abnormality of Gulf War veterans, but that review of the scientific literature over the last 30 years included multiple studies showing that 41 percent of the general public reported a history night sweats as long as 27 years.  The studies showed consistent results from 1985 and 2002, indicating that the numbers were not skewed by Gulf War veterans.  As such, the examiner concluded, "although veteran has history of night sweats that is a common disorder and there is no evidence of undiagnosed disorders."  As to the bilateral shoulders, the examiner concluded that the diagnosed arthritis was more likely as not a complication of the Veteran's history of heavy labor and less likely as not a complication of his military experiences.

In November 2007, the Veteran was afforded a Gulf War registry examination.  He reported a pre-service work history on an assembly line constructing heavy equipment, in-service work as an infantryman, and post-service work initially doing asphalt and concrete and now doing weedwacking and mowing.  The Veteran reported in-service exposure to dead camels for half a day and oil clouds for four days.  He reported a history of chronic shoulder pain, but did not mention night sweats.  Following examination, the Veteran was not diagnosed with a shoulder disability or a disability related to night sweats.

Night Sweats

With respect to the Veteran's night sweats, the Board has considered that sleep disturbances are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(7).  

In addition, the Board notes that the Veteran is a Persian Gulf Veteran.  Furthermore, the Board finds that night sweats are the type of symptomatology that a layperson can competently observe and report.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's reports of night sweats beginning shortly after service and continuing two to three times per week to the present are credible and probative.  Finally, the Board observes that the Veteran's night sweats have never been attributed to a specific diagnosed disability.  

As noted above, a claim may be denied if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In this case, there is no evidence of a supervening condition, willful misconduct, or the abuse of alcohol or drugs.  The Board acknowledges that the June 2005 VA examiner concluded that the Veteran's night sweats were not due to an undiagnosed illness as a result of his service in the Persian Gulf War, as over 40 percent of the general population experienced night sweats.  The Board finds the examiner's opinion contradictory, however, as earlier in the opinion the examiner acknowledged that night sweats was one of the reported abnormalities among Gulf War veterans.  The examiner did not provide an adequate explanation as to these apparently contradictory statements.  As such, the Board concludes that the June 2005 VA examination report is of no probative value and does not provide affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War.

Therefore, as the medical and lay evidence of record contains complaints of night sweats, no specific diagnosis has been rendered with regard to these complaints, the Veteran is a Persian Gulf War Veteran, and there is no affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War, the Board will resolve all reasonable doubt in favor of the Veteran and grant his claim for service connection for night sweats as due to an undiagnosed illness on a presumptive basis under 38 C.F.R. § 3.317.


Bilateral Shoulder Pain

As to the Veteran's bilateral shoulder problems, the Board has considered that joint pain is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(7).  However, in the present case, the Veteran's joint pain and stiffness has been attributed to specific diagnoses, degenerative changes to the bilateral shoulders.  As discussed above, the June 2005 VA examiner considered the Veteran's attributions of bilateral shoulder pain due to his service in the Persian Gulf region.  X-rays, however, showed degenerative changes to the glenohumeral and acromioclavicular joints bilaterally.  Based on the Veteran's reports, examination, and x-rays, the examiner diagnosed bilateral shoulder arthritis.  Therefore, the bilateral shoulder pain the Veteran has here is attributed to a known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his bilateral shoulder pain is explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his bilateral shoulder pain.

With respect to granting service connection for this claim on a direct basis, no medical professional has attributed his symptoms or underlying diagnosed disorder to the Veteran's military service.  Indeed, the June 2005 VA examination report specifically considered the Veteran's claims, but concluded that his bilateral shoulder disability was not due to his military service.  Instead, the examiner concluded that his current bilateral shoulder arthritis more likely was due to his post-service history of heavy labor than as a result of his military service.  The Board finds this opinion compelling, as it was based on a review of the claims filed, the Veteran's reported history, diagnostic testing, and physical examination.  The opinion included a sufficient rationale for the opinion expressed.

The Board acknowledges the Veteran's assertions that his current bilateral shoulder pain was caused by his military service in the Persian Gulf region.  As discussed, the Veteran can attest to factual matters of which he has first-hand knowledge, such as bilateral shoulder pain, and his assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran affords significantly more weight to the conclusions of the June 2005 VA examiner, which were based on the examiner's complete review of the claims file, the Veteran's contentions, and physical examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).    

Accordingly, the Board finds that the preponderance of the evidence is against service connection for bilateral shoulder pain, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for night sweats is granted.

Entitlement to service connection for degenerative arthritis of the bilateral shoulders is denied.


REMAND

The Veteran also is claiming entitlement to service connection for sleep apnea and entitlement to an increased rating greater than 10 percent for a low back disability.  Despite the lengthy procedural history, a review of the claims file reveals that another remand is necessary before a decision on the merits can be reached.

Sleep Apnea

As to the Veteran's sleep apnea claim, the claim was remanded by the Board in September 2009 to obtain a VA examination, based on the Veteran's reports of loud snoring and waking up with trouble breathing during service.  The Veteran explicitly has stated that the problems with waking up with trouble breathing began during service.  The subsequent December 2009 VA examination noted the Veteran's reports, but concluded that it was less likely than not that the current sleep apnea was incurred in military service.  The rationale for the opinion was that "occupation is independent of the development of obstructive sleep apnea which is an anatomical condition."  The AMC requested another VA examination in March 2011 to consider and address the Veteran's history of snoring and difficulty breathing upon awakening in the service.  The December 2009 examiner also conducted the March 2011 VA examination.  She noted that the Veteran had no recollection of specific breathing problems while asleep while in the service, but felt weak and woke up easily while in service.  The examiner stated that assertions of the Veteran that others told him he was snoring in service could not be considered as they were hearsay.  She diagnosed sleep apnea, but did not provide an opinion as to etiology.  The AMC requested an addendum, and the resulting June 2011 addendum provided the same rationale for the negative December 2009 opinion stating, "most recent and credible medical sources site [sic] that sleep apnea is typically an anatomic and developmental condition independent of occupation, aside from trauma or surgery to the sinuses, posterior oropharynx, or larynx (which the veteran had not had in the military), sleep apnea is NOT a result of military service."

The Board finds that the December 2009 and March 2011 VA examination reports and June 2011 addendum are insufficient for rating purposes.  While the Board appreciates the examiner's rationale that the development of sleep apnea is not dependent on a specific occupation and, therefore, was not directly caused by the Veteran's duties in the military, the opinion does not address whether the Veteran's current sleep apnea had its onset during his military service.  In that regard, entitlement to service connection is warranted where a disability was "incurred coincident with service" or "aggravated therein."  38 C.F.R. § 3.303(a).  Thus, the fact that the Veteran would have developed sleep apnea irrespective of whether he was in the military or not is not relevant.  Instead, the relevant question is whether the Veteran's current sleep apnea began during his military service or was otherwise aggravated therein.  As the examinations and addendum of record do not adequately address this question, an additional examination with another qualified treatment provider is necessary.  See Barr, 21 Vet. App. at 312.

Low Back

As noted above, the Veteran's case was remanded in September 2009, in relevant part, to afford the Veteran a VA examination.  The resulting December 2009 VA examination report indicated that the Veteran had forward flexion of the thoraco lumbar spine of to 90 degrees, extension to 30 degrees, and bilateral lateral flexion and rotation to 30 degrees.  There was noted objective evidence of pain.  The report also indicated that there was objective evidence of pain on motion.  However, the report did not state at what point or degree of the arc of motion the Veteran's pain began.  In order to fully evaluate the Veteran's disability, the Board finds that an additional examination, to include range of motion testing with indication of the point of pain onset, is necessary.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his sleep apnea, with an examiner other than the provider of the December 2009 and March 2011 VA examinations.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether his current sleep apnea had its onset during military service or was otherwise caused or aggravated by his military service.

In that regard, the examiner is requested to specifically address the Veteran's claims that during service he began to experience problems breathing on awakening and that such symptomatology has continued to the present.  In addition, the examiner should consider the Veteran's representations that fellow service members told him he snored loudly during service.  Such representations are to be considered credible, unless there is specific evidence contradicting these contentions.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for an appropriate examination for his low back disability, to ascertain any and all current disabilities he has in connection with his lumbosacral spine condition and the current level of severity of each condition.  The entire claims file must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the examiner deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Spine Examinations, revised April 20, 2009.  The examiner specifically is requested to discuss at what point during the Veteran's range of motion there is objective and subjective evidence of pain onset, if any.  The examiner need not discuss the Veteran's diagnosed bilateral lower extremity radiculopathy, as these disabilities have been separately rated and are not subject to the current appeal.

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3.  After the above is complete, readjudicate the Veteran's claims.  If the complete benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


